By the Court.
Upon looking into the pleadings, we find that the plaintiff has extended his claim beyond his demand before the justice, in two particulars. It was for use and occupation for the term of five years, before the justice. The claim in this court is general; he might in this action recover for a longer period than five years. Before the justice, the demand was for thirty dollars;; *in this court, it is for one hundred dollars. It has [*89 been several times decided, that an extension here of the demand dissolves the obligation to adhere to the plea of.' title.
Motion overruled.